In an action to recover damages for *586personal injuries, etc., arising from an automobile accident, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Hentel, J.), dated January 2, 1991, as denied her motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well established that negligence cases do not generally lend themselves to resolution by summary judgment, since that remedy is appropriate only where the negligence or lack of negligence of the defendant is established as a matter of law (see, Ugarriza v Schmeider, 46 NY2d 471; Andre v Pomeroy, 35 NY2d 361). In the instant record, the defendant’s lack of negligence was not established as a matter of law. The defendant’s motion papers merely denied the plaintiffs’ allegations that the defendant’s vehicle struck the plaintiffs’ vehicle or caused it to swerve into another car as it passed through an intersection. There remain triable issues of fact as to the defendant’s possible contribution to the plaintiffs’ accident. Therefore, the Supreme Court properly denied the defendant’s motion. Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.